                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              LUFKIN DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §           No. 9:20-CR-33-1
                                              §
ROBERT LANCE KUPERMAN                         §


     NOTICE OF GOVERNMENT'S INTENTION TO OFFER 404(b) EVIDENCE
              DURING THE GOVERNMENT'S CASE IN CHIEF

 TO THE HONORABLE JUDGE OF SAID COURT:

       Rule 404(b) of the Federal Rules of Evidence provides that ..."Evidence of other

crimes, wrongs or acts is not admissible to prove the character of a person in order to

show action in conformity therewith. It may, however, be admissible for other purposes,

such as proof of motive, opportunity, intent, preparation, plans, knowledge, identity, or

absence of mistake or accident...."

       The Government anticipates that it will introduce into evidence during its case in

chief testimony that the defendant, Robert Lance Kuperman, committed the following

crimes, wrongs, or acts on occasions other than those charged in the indictment:

       1.     Kuperman asked contractor, Frank Burrows, to prepare a fraudulent

       invoice for work that was related to a house located at 337 Apollo in

       Livingston, Texas.

       2.     Kuperman intentionally sprayed or otherwise applied water to the

       floor of a house in the presence of David Issac.
      3.     Kuperman intentionally sprayed or otherwise applied water to the

      floor of the Indian Hills house in the presence of Sandi Karnes.


                                         Respectfully submitted,

                                         NICHOLAS J. GANJEI
                                         ACTING UNITED STATES ATTORNEY

                                         /s/ Tommy L. Coleman
                                         Tommy L. Coleman
                                         Special Assistant United States Attorney
                                         Eastern District of Texas
                                         415 S. First Street, Ste. 201
                                         Lufkin, Texas 75901
                                         Telephone 936-639-4003 or 936-634-3006
                                         Texas Bar No. 24034383



                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was delivered to the

attorney(s) of record in this case, via the U.S. District Court’s ECF system of electronic

filing on this 2nd day of March, 2021.


                                         /s/ Tommy L. Coleman
                                         Tommy L. Coleman
